Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered March 5, 2008, convicting defendant, after a nonjury trial, of attempted assault in the third degree, and sentencing him to a conditional discharge for a period of one year with a $250 fine, unanimously affirmed.
The court properly denied defendant’s motion to suppress his statement. The hearing evidence establishes that the officer’s question, “What happened?” at the scene of an assault did not constitute custodial interrogation requiring Miranda warnings (see People v Taylor, 57 AD3d 327 [2008], lv denied 12 NY3d 860 [2009]).
Defendant’s remaining contentions are unavailing (see People v Correa, 15 NY3d 213 [2010]). Concur—Andrias, J.P., Friedman, Richter and Manzanet-Daniels, JJ.